Order entered March 1, 1966, unanimously modified to the extent of directing that the complaint be made more definite and certain and as so modified is affirmed, without costs and without disbursements. While it may well be that the defendant can answer the complaint, a better pleading consisting of a plain and concise statement would be in the best interest of the parties to clearly present the issues at a trial. (Foley v. D’Agostino, 21 A D 2d 60, 64; CPLR 3014, 3024; 3 Weinstein-Korn-Miller, par. 3024.05, pp. 30-401, 30-402.)
Concur — Rabin, J. P., McNally, Stevens and Eager, JJ.